Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/927,528 which was filed on 7/13/2020 and is a CON of 14/832,930 filed 8/21/2015 which claims benefit of 62/040,744 filed 8/22/2014. 

Response to Amendment
In the response filed 8/25/2022, Applicant amends claims 1 and 11. No new claims have been added or canceled.  Accordingly, claims 1-20 stand pending.
The objection to the specification has been withdrawn in light of the amendments.

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Murray does not teach that the inferred user attribute is a demographic attribute.  The examiner respectfully disagrees.  Murray teaches, in paragraph 38, that an example of an inferred attribute is the user’s age, which is a demographic attribute.  Therefore, the examiner is not persuaded.
The applicant also argues that Murray and Kim do not teach a lift curve being used to determine whether an inference model should be used.  The examiner respectfully disagrees.  Murray teaches, in paragraph 56, that the application may monitor the behavior of the user and members within the user’s social network to gauge the effectiveness of the selected advertisements by calculating a particular lift over average and continuing to provide the users and the user’s social network with the selected advertisement until the particular lift over average is no longer achieved.  The lift over average calculation and use is interpreted as the ranking function generating a lift curve used to determine the effectiveness of the advertisement presented.  Since the presented ads are based on prediction attributes and inferred attributes (such as user’s age) which are based on the inference model, it is interpreted to read on the claim since presenting the selected ads means the inference model is utilized and not presenting the selected ads means the inference model is not utilized.  While calculating a lift over average is interpreted to mean a lift curve was generated, Murray doesn’t specifically say a lift curve was generated from the lift calculations, which is why the Kim reference was cited.  Kim teaches, in paragraphs 4-6, 8-11, 57, and 68, generating a lift chart, e.g. lift curve, for one or more prediction attributes to determine the accuracy of a model.  When combined with the lift calculations of Murray, this read on the claim.  Therefore, the examiner is not persuaded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-10, 11, 14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 8, 9, 12, and 15 of U.S. Patent No. 10,713,311 in view of Murray et al. (US2011/0040586), hereinafter Murray, in view of Doughty et al. (US2013/0124315), hereinafter Doughty, and Kim et al. (US2004/0002929), hereinafter Kim. Although the claims at issue are not identical, they are not patentably distinct from each other.  All limitations in 1, 4, 7-10, 11, 14, and 17-20 of the instant application are found in claims 1, 11, 8, 9, 12, and 15 of the parent application except for “utilizing a ranking function to generate a lift curve on the one or more prediction attributes, wherein the lift curve indicates whether results of the inference model should be used based on a pre-specified accuracy” and “determining that the ranking score is above a certain level of lift of the lift curve”.  However, Murray, Doughty, and Kim, in the field of data analysis, teach utilizing a ranking function to generate a lift curve on the one or more prediction attributes, wherein the lift curve indicates whether results of the inference model should be used based on a pre-specified accuracy (Murray, [0032, 0038-0039, 0056, 0061], note Murray teaches that in response to interpolating addition information from the user’s social network, presenting the user with high value/relevant ads.  Murray teaches the application may monitor the behavior of the user and members within the user’s social network to gauge the effectiveness of the selected advertisements by calculating a particular lift over average and continuing to provide the users and the user’s social network with the selected advertisement until the particular lift over average is no longer achieved.  The lift over average calculation and use is interpreted as the ranking function generating a lift curve used to determine the effectiveness of the advertisement presented and since the presented ads are based on prediction attributes and inferred attributes, such as user’s age, it is interpreted to read on the claim) (Kim, figures 6 and 7, [0004-0006, 0008-0011, 0057, 0068], note this is standard practice within statistics; note utilizing the generated model, e.g. ranking function, to generate a lift curve on the one or more prediction attributes; note a lift chart can be used to determine prediction accuracy of a model and when combined with the lift over average calculation of Murray would teach a lift curve indicating whether results of the inference model should be used based on a pre-specified accuracy) and determining that the ranking score is above a certain level of lift of the lift curve (Murray, [0032, 0038-0039, 0056, 0061], note determining a relevancy value based on the prediction attributes to determine if an ad is low or highly relevant which means there was a certain level for the add to be determined to be low or highly relevant. Note determining if a particular lift over average is achieved or not) (Doughty, figure 4, [0044-0046], note generating relevancy scores for the user and determining if it is above a threshold) (Kim, [0008-0011], note this is standard practice within statistics; note the lift curve indicates the success of the model, e.g. if it is above a threshold level and when combined with the previous references this would be for the inference model as taught by Murray and Doughty).
It would have been obvious to one of ordinary skill in the art before the effective date of filing, with the teaches of the parent reference (US10713311), Murray, Doughty, and Kim to modify the parent references to incorporate the statistical teachings of Murray, Doughty, and Kim as modified because this would improve content targeting and prediction accuracy (Murray, [0006]) (Doughty, [0004]) (Kim, abstract, [0011]).

Application 16/927,528
Patent 10,713,311
1 and 11. A computer-implemented method, comprising: (a) receiving information from a source, the information associated with a device identifier, wherein the source corresponds to a networked device; 

(b) determining, based on the device identifier, a unique user identifier, wherein the unique user identifier identifies a user independent of network, media, and location; 

(c) identifying at least one user attribute for the user based on the received information;




 (d) determining an inferred user attribute for the user using an inference model, wherein the user is without the inferred user attribute, wherein the inferred user attribute comprises a demographic attribute, and wherein the determining comprises:(1) obtaining one or more prediction attributes, wherein the one or more prediction attributes are attributes common to a set of users of whom the inferred user attribute will be derived; (2) utilizing a ranking function to generate a lift curve on the one or more prediction attributes, wherein the lift curve indicates whether results of the inference model should be used based on a pre-specified accuracy; (3) generating, using the inference model, a ranking score for the user; (4) determining that the ranking score is above a certain level of lift of the lift curve; (5) based on the determining that the ranking score is above the certain level of lift, utilizing the inference model to determine the inferred user attribute from the one or more prediction attributes; 



(e) associating the user attribute and the inferred user attribute with the unique user identifier; 


(f) storing the user attribute and inferred user attribute in a repository, wherein the repository stores a plurality of other user attributes associated with the unique user identifier, the other stored user attributes being received from a plurality of different sources, wherein the plurality of different sources correspond to a plurality of different devices; and


 (g) targeting the user at one or more of the different devices based on the user attribute and inferred user attribute.
1. A computer-implemented method comprising: receiving information from a source, the information associated with a device identifier, wherein the source corresponds to a networked device; 


determining, based on the device identifier, a unique user identifier, wherein the unique user identifier identifies a user independent of network, media, and location; 

identifying at least one user attribute based on the received information; 




scoring the user based on a model, wherein the model is an inference model computed using a learning algorithm, wherein the model is based on an inferred user attribute, wherein the inferred user attribute comprises a prediction attribute that comprises a propensity of a user performing a user action indicating interest for an event, and wherein the propensity comprises a likelihood of the user performing the user action in response to being presented with a particular advertisement, wherein the propensity is based on the user attributes from multiple different sources stored in the repository, and wherein the inference model is used to create inferred attributes for users without such attributes; and 







associating the user attribute with the unique user identifier; 


storing the user attribute in a repository, wherein the repository stores a plurality of other user attributes associated with the unique user identifier, the other stored user attributes being received from a plurality of different sources, wherein the plurality of different sources correspond to a plurality of different devices;



targeting the user at one or more of the different devices based on the scoring.



19, 53. The computer-implemented method of claim 1, wherein: the inferred user attribute is from a user data set; the user data set is split into a training set and a test set; the training set is us used to output a ranking function; the ranking function is used with the test set to generate a lift curve on the prediction attribute; for a second user without the inferred user attribute, the inference model is used to generate a ranking score, wherein the lift curve creates an indicator whether the inferred user attribute should be used based on a pre-specified accuracy.
4 and 14. The computer-implemented method of claim 1, wherein: the inferred user attribute is determined in real time with the model.
11. The computer-implemented method of claim 1, wherein the information from different devices is used for real-time use and offline analytical processing.
7 and 17. The computer-implemented method of claim 1, further comprising: receiving additional information about the user from a plurality of sources, each source associated with a device identifier; and associating each of the device identifiers with the unique user identifier.
8. The computer-implemented method of claim 1, further comprising: receiving additional information about the user from a plurality of sources, each source associated with a device identifier; and associating each of the device identifiers with the unique user identifier.
8 and 18. The computer-implemented method of claim 1, further comprising: receiving a request for user attributes, the request including a device identifier; identifying a unique user identifier based on the device identifier; and providing user data associated with the unique user identifier.
9. The computer-implemented method of claim 1, further comprising: receiving a request for user attributes, the request including a device identifier; identifying a unique user identifier based on the device identifier; and providing user data associated with the unique user identifier.
9 and 19. The computer-implemented method of claim 1, further comprising: targeting a group of users across different device identifiers and media channels comprising: receiving request that contains a linked device id or user signature; receiving a rule involving targeted user attributes; retrieving the stored user attribute and inferred user attribute using a user device id or a user signature; and identifying the targeted group of users by applying the rule to the user attributes and the inferred user attribute.
12. The computer-implemented method of claim 1, further comprising: targeting a group of users across different device identifiers and media channels comprising: receiving request that contains a linked device id or user signature receiving a rule involving targeted user attributes; retrieving the stored user attributes using a user device id or a user signature; and identifying the targeted user by applying the rule to the user attributes.
10 and 20. The computer-implemented method of claim 1, wherein: the targeting comprises targeting the user from the same device or retargeting the user from a different device based on the ranking score.
15. The computer-implemented method of claim 14, wherein the targeting comprises targeting the user from the same device or retargeting the user from a different device based on the score.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US2011/0040586), hereinafter Murray, in view of Doughty et al. (US2013/0124315), hereinafter Doughty, and Kim et al. (US2004/0002929), hereinafter Kim.

Regarding Claim 1:
Murray teaches:
A computer-implemented method, comprising: (a) receiving information from a source, the information associated with a device identifier, wherein the source corresponds to a networked device (Murray, [0026-0028, 0071-0073], note the use of cookies to match the users profiles to the author’s computer for identifiers, note that the cookie includes a unique identifier which is interpreted as a device identifier since the cookie is specific to the authors computer, note the author’s computer is a networked device); 
(b) determining, based on the device identifier, a unique user identifier, wherein the unique user identifier identifies a user independent of network, media, and location (Murray, [0071-0073], note user’s unique identifier, note that the cookie includes a unique identifier which is interpreted as a device identifier since the cookie is specific to the authors computer);
(c) identifying at least one user attribute for the user based on the received information (Murray, [0026-0028, 0071-0072], note user attributes); 
(d) determining an inferred user attribute for the user using an inference model, wherein the user is without the inferred user attribute, wherein the inferred user attribute comprises a demographic attribute (Murray, [0023, 0038], note learning user attributes based on the user’s social network; note interpolate missing attributes based on other attributes, e.g. inferred user attribute that the user is without; note the inferred user attribute may be the user’s age, which is a demographic attribute), and 
wherein the determining comprises:(1) obtaining one or more prediction attributes, wherein the one or more prediction attributes are attributes common to a set of users of whom the inferred user attribute will be derived (Murray, figure 6, [0032, 0038-0039], note interpolate missing attributes based on other attributes common to a set of users and using that additional information to predict user actions, which is interpreted as prediction attributes);
 (2) utilizing a ranking function to generate a lift curve on the one or more prediction attributes, wherein the lift curve indicates whether results of the inference model should be used based on a pre-specified accuracy (Murray, [0032, 0038-0039, 0056, 0061], note Murray teaches that in response to interpolating addition information from the user’s social network, presenting the user with high value/relevant ads.  Murray teaches the application may monitor the behavior of the user and members within the user’s social network to gauge the effectiveness of the selected advertisements by calculating a particular lift over average and continuing to provide the users and the user’s social network with the selected advertisement until the particular lift over average is no longer achieved.  The lift over average calculation and use is interpreted as the ranking function generating a lift curve used to determine the effectiveness of the advertisement presented and since the presented ads are based on prediction attributes and inferred attributes, such as user’s age, it is interpreted to read on the claim). 
 (3) generating, using the inference model, a ranking score for the user (Murray, [0032, 0038-0039, 0056, 0061], note determining a relevancy value based on the prediction attributes to determine if an ad is low or highly relevant); 
(4) determining that the ranking score is above a certain level of lift of the lift curve (Murray, [0032, 0038-0039, 0056, 0061], note determining a relevancy value based on the prediction attributes to determine if an ad is low or highly relevant which means there was a certain level for the add to be determined to be low or highly relevant. Note determining if a particular lift over average is achieved or not); 
(5) based on the determining that the ranking score is above the certain level of lift, utilizing the inference model to determine the inferred user attribute from the one or more prediction attributes (Murray, figure 6, [0032, 0038-0039, 0056, 0061], note interpolate missing attributes based on other attributes common to a set of users and using that additional information to predict user actions, which is interpreted as prediction attributes.  Murray teaches the application may monitor the behavior of the user and members within the user’s social network to gauge the effectiveness of the selected advertisements by calculating a particular lift over average and continuing to provide the users and the user’s social network with the selected advertisement until the particular lift over average is no longer achieved.  The lift over average calculation and use is interpreted as the ranking function generating a lift curve used to determine the effectiveness of the advertisement presented.  Since the selected ads are not presented if the lift over average calculation is below a pre-specified accuracy, it is interpreted to mean the inference model is no longer utilized since the ads selected based on that model are no longer used); 
(e) associating the user attribute and the inferred user attribute with the unique user identifier (Murray, [0026-0028, 0038-0039, 0071-0073], note use of cookie with user identifier; note the prediction attribute is associated with the user); 
(f) storing the user attribute and inferred user attribute in a repository, wherein the repository stores a plurality of other user attributes associated with the unique user identifier, the other stored user attributes being received from a plurality of different sources (Murray, [0026-0029, 0065, 0071-0073], note storing user data in a database; note the use of multiple sources); 
targeting the user at one or more of the different devices based on the user attribute and inferred user attribute (Murray, [0032, 0038-0039], note targeting the user with advertisements based on the user attributes and inferred user attribute).
While Murray teaches utilizing prediction attributes to target the user with advertisements and the use of lift calculations, Murray doesn’t specifically teach generating a curve and targeting at different devices. However, Doughty is in the same field of invention, user identification, and Doughty teaches:
A computer-implemented method, comprising: (a) receiving information from a source, the information associated with a device identifier, wherein the source corresponds to a networked device (Doughty, figure 4, [0034-0035, 0046], note networked devices, note device information being stored such as device IDs; note two different devices belonging to the same profile); and
(b) determining, based on the device identifier, a unique user identifier, wherein the unique user identifier identifies a user independent of network, media, and location (Doughty, figures 2 and 4, [0034-0035, 0040, 0044-0046], note networked devices, note device information being stored such as device IDs; note two different devices belonging to the same profile);
(c) identifying at least one user attribute for the user based on the received information (Doughty, figures 2 and 4, [0034-0035, 0040, 0044-0046], note identifying user profile based on received information); 
(d) determining an inferred user attribute for the user using an inference model, wherein the user is without the inferred user attribute, wherein the inferred user attribute comprises a demographic attribute (Doughty, figures 4, [0015, 0034-0035, 0044-0046], note identifying universal profile when that attribute is not present; note identifying relevancy of an advertisement based on user characteristics such as demographic attributes.  When combined with the previous reference this would be for the inferred attributes as taught by Murray), and wherein the determining comprises:(1) obtaining one or more prediction attributes (Doughty, figures 4, [0015, 0034-0035, 0044-0046], note identifying universal profile when that attribute is not present; note identifying relevancy of an advertisement based on user characteristics.  When combined with the previous reference this would be for the prediction attributes as taught by Murray); 
(2) utilizing a ranking function on the one or more prediction attributes, indicating whether results of the inference model should be used based on a pre-specified accuracy (Doughty, figure 4, [0044-0046], note determining a relevancy score to compare with a threshold is interpreted as generating a lift curve on the prediction attribute.  When combined with the previous reference this would be for the prediction attributes as taught by Murray); 
(3) generating, using the inference model, a ranking score for the user (Doughty, figure 4, [0044-0046], note generating relevancy scores for the user); 
(4) determining that the ranking score is above a certain level (Doughty, figure 4, [0044-0046], note generating relevancy scores for the user and determining if it is above a threshold); 
(5) based on the determining that the ranking score is above the certain level, utilizing the inference model to determine the inferred user attribute from the one or more prediction attributes (Doughty, figure 4, [0044-0046], note generating relevancy scores for the user and determining if it is above a threshold.  If it is above the threshold it is determined for the ad to be relevant to the user, e.g. the propensity to interact with the ad. If it is not, then another pairing for the advertisement and profile is determined); 
 (f) storing the user attribute and inferred user attribute in a repository, wherein the repository stores a plurality of other user attributes associated with the unique user identifier, the other stored user attributes being received from a plurality of different sources, wherein the plurality of different sources correspond to a plurality of different devices (Doughty, figures 3, 5, and 7, [0034-0036, 0046], note storing user information in database tables, e.g. repository; note storing for a plurality of user attributes from different sources and different devices); and 
(g) targeting the user at one or more of the different devices based on the user attribute and inferred user attribute (Doughty, [0044-0046], note using scoring from the universal profile, which is a combination of the profiles from multiple devices, to push ads).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Doughty as modified because this would improve content targeting (Doughty, [0004]).
While Murray as modified teaches utilizing prediction attributes to target the user with advertisements and the use of lift calculations, Murray as modified doesn’t specifically teach generating a curve.  However, Kim is in the same field of endeavor, prediction models, and Kim teaches:
utilizing a ranking function to generate a lift curve on the one or more prediction attributes, wherein the lift curve indicates whether results of the inference model should be used based on a pre-specified accuracy (Kim, figures 6 and 7, [0004-0006, 0008-0011, 0057, 0068], note this is standard practice within statistics; note utilizing the generated model, e.g. ranking function, to generate a lift curve on the one or more prediction attributes; note a lift chart can be used to determine prediction accuracy of a model and when combined with the lift over average calculation of Murray would teach a lift curve indicating whether results of the inference model should be used based on a pre-specified accuracy); 
determining that the ranking score is above a certain level of lift of the lift curve (Kim, [0008-0011], note this is standard practice within statistics; note the lift curve indicates the success of the model, e.g. if it is above a threshold level and when combined with the previous references this would be for the inference model as taught by Murray and Doughty).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kim as modified because this would improve the prediction accuracy of the system.

Regarding Claim 2:
Murray as modified shows the method as disclosed above;
Murry as modified further teaches:
the inference model splits the one or more prediction attributes into a training set and a test set (Kim, [0004], note data is dividing into a training set and test set); 
the inference model utilizes the training set to output the ranking function (Kim, [0004], note this is standard practice within statistics; note the training set is used to create models and when combined with the previous references this would be for the inference model for the ranking function as taught by Murray and Doughty); 
the lift curve is generated based on the ranking function and the test set (Kim, [0004-0006, 0008-0011], note this is standard practice within statistics; note the test set is used to test the created models and the lift curve is created from using the test data.  When combined with the previous references this would be for the inference model for the ranking function as taught by Murray and Doughty); 
the lift curve indicates, based on a threshold level, whether results of the inference model should be used for the user (Kim, [0008-0011], note this is standard practice within statistics; note the lift curve indicates the success of the model and when combined with the previous references this would be for the inference model as taught by Murray and Doughty).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kim as modified because this would improve the prediction accuracy of the system.

Regarding Claim 4:
Murray as modified shows the method as disclosed above;
Murray as modified further teaches:
the inferred user attribute is determined in real time with the model (Murray, [0026-0028, 0038], note analysis; note learning user attributes based on the user’s social network; note interpolate missing attributes based on other attributes).

Regarding Claim 5:
Murray as modified shows the method as disclosed above;
Murray as modified further teaches:
the inference model has a low prediction accuracy (Murray, [0038], note learning user attributes based on the user’s social network; note interpolate missing attributes based on other attributes, e.g. inferred user attribute that the user is without; note the accuracy is dependent on the data set, and therefore the model may have a low prediction accuracy); 
the lift curve enables the inference model to do inference confidence (Kim, [0008-0011], note this is standard practice within statistics; note the lift curve indicates the success of the model, e.g. if it is above a threshold level, and when combined with the previous references this would be for the inference model as taught by Murray and Doughty; note this enables the ability do inference confidence).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kim as modified because this would improve the prediction accuracy of the system.

Regarding Claim 6:
Murray as modified shows the method as disclosed above;
Murray as modified further teaches:
building behavior interest scores in context categories comprising: associating one or more intention scores with product and service categories (Murray, [0038-0039, 0059-0061], scoring the user profiles against the ontology of possible interests is interpreted as associating one or more intention scores with product and services categories) ; 
associating a propensity of action for a user event with ad event attributes (Murray, [0038-0039, 0056, 0059-0061], note determining likelihood of user action associated with ad event attributes); and 
associating lift time value scores with specific business categories (Murray, [0038-0039, 0056, 0059-0061], note determining likelihood of user action associated with ad event attributes).

Regarding Claim 7:
Murray as modified shows the method as disclosed above;
Murray as modified further teaches:
receiving additional information about the user from a plurality of sources, each source associated with a device identifier (Doughty, figures 2 and 4, [0034-0035, 0044-0046, 0054-0055, 0063], note receiving user information from a plurality of sources and linking them to a universal profile; note other sources and identifiers); and 
associating each of the device identifiers with the unique user identifier (Doughty, figures 2 and 4, [0034-0035, 0044-0046, 0054-0055, 0063], note receiving user information from a plurality of sources and linking them to a universal profile; note other sources and identifiers).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Doughty as modified because this would improve content targeting (Doughty, [0004]).

Regarding Claim 8:
Murray as modified shows the method as disclosed above;
Murray as modified further teaches:
receiving a request for user attributes, the request including a device identifier (Murray, [0026-0028, 0071-0073], note receiving request for user profile) (Doughty, figures 2 and 4, [0034-0035, 0044-0046], note requesting user information from plurality of devices to determining if they should be linked to a universal profile or not); 
identifying a unique user identifier based on the device identifier (Murray, [0026-0028, 0071-0073], note the use of cookies to match the users profiles to the author’s computer for identifiers, note that the cookie includes a unique identifier which is interpreted as a device identifier since the cookie is specific to the authors computer, note the author’s computer is a networked device) (Doughty, figures 2 and 4, [0034-0035, 0044-0046], note determining user identifier based in part on device identifier); and 
providing user data associated with the unique user identifier (Murray, [0026-0028, 0071-0073], note the use of cookies to match the users profiles to the author’s computer for identifiers, note that the cookie includes a unique identifier which is interpreted as a device identifier since the cookie is specific to the authors computer, note the author’s computer is a networked device; note provided user data) (Doughty, figures 2 and 4, [0034-0035, 0044-0046], note determining user identifier based in part on device identifier, note provided user data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Doughty as modified because this would improve content targeting (Doughty, [0004]).

Regarding Claim 9:
Murray as modified shows the method as disclosed above;
Murray as modified further teaches:
targeting a group of users across different device identifiers and media channels (Murray, [0026, 0032, 0038-0039], note targeting the user with advertisements based on the user attributes and inferred user attribute) (Doughty, figure 4, [0034-0035, 0044-0046], note using scoring from the universal profile, which is a combination of the profiles from multiple devices, to push ads) comprising: 
receiving request that contains a linked device id or user signature (Murray, [0032, 0038-0039], note requesting advertisements based on the user attributes and inferred user attribute) (Doughty, figure 4, [0034-0035, 0044-0046], note requesting ads to be displayed based on user id or profile, e.g. signature); 
receiving a rule involving targeted user attributes  (Murray, [0032, 0038-0039], note requesting advertisements based on the user attributes and inferred user attribute being a certain relevancy) (Doughty, figure 4, [0034-0035, 0044-0046], note receiving threshold rule to display ads);
retrieving the stored user attribute and inferred user attribute using a user device id or a user signature (Murray, [0032, 0038-0039], note targeting the user with advertisements based on the user attributes and inferred user attribute that have been retrieved) (Doughty, figures 2 and 4, [0034-0035, 0044-0046], note using scoring from the universal profile, which is a combination of the profiles from multiple devices, to push ads based on retrieved data); and 
identifying the targeted group of users by applying the rule to the user attributes and the inferred user attribute (Murray, [0032, 0038-0039], note targeting the user with advertisements based on the user attributes and inferred user attribute following the rule) (Doughty, figure 4, [0034-0035, 0044-0046], note using scoring from the universal profile, which is a combination of the profiles from multiple devices, to push ads based on the threshold rule).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Doughty as modified because this would improve content targeting (Doughty, [0004]).

Regarding Claim 10:
Murray as modified shows the method as disclosed above;
Murray as modified further teaches:
the targeting comprises targeting the user from the same device or retargeting the user from a different device based on the ranking score (Murray, [0032, 0038-0039], note targeting the user with advertisements based on the user attributes and inferred user attribute following the rule) (Doughty, figure 4, [0034-0035, 0044-0046], note using scoring from the universal profile, which is a combination of the profiles from multiple devices, to push ads based on the threshold rule).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Doughty as modified because this would improve content targeting (Doughty, [0004]).

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a system while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a system while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a system while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a system while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 16 discloses substantially the same limitations as claim 6 respectively, except claim 16 is directed to a system while claim 6 is directed to a method. Therefore claim 6 is rejected under the same rationale set forth for claim 6.

Claim 17 discloses substantially the same limitations as claim 7 respectively, except claim 17 is directed to a system while claim 7 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 7.

Claim 18 discloses substantially the same limitations as claim 8 respectively, except claim 18 is directed to a system while claim 8 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 8.

Claim 19 discloses substantially the same limitations as claim 9 respectively, except claim 19 is directed to a system while claim 9 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 9.

Claim 20 discloses substantially the same limitations as claim 10 respectively, except claim 20 is directed to a system while claim 10 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 10.

Claim Rejections - 35 USC § 103

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Doughty, Kim, and Marchisio et al. (US2015/0071528), hereinafter Marchisio.

Regarding Claim 3:
Murray as modified shows the method as disclosed above;
Murray as modified further teaches:
the lift curve is generated (Kim, [0004-0006, 0008-0011], note this is standard practice within statistics; note generating a lift curve.  When combined with the previous references this would be for the inference model for the ranking function as taught by Murray and Doughty) 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kim as modified because this would improve the prediction accuracy of the system.
While Murray as modified teaches generating a lift curve, Murray as modified doesn’t specifically state using cross validation and a bootstrap.  However, Marchisio is in the same field of endeavor, data statistics, and Marchisio further teaches:
using cross validation and a bootstrap (Marchisio, [0135-0136], note this is standard practice in statistics; note using both cross validation and bootstraps on the training and testing data sets.  When combined with the previous references this would be for the data sets used by Murray, Doughty, and Kim).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kim as modified because this would improve the accuracy of the analysis.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a system while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ron Kohavi, “A Study of Cross-Validation and Bootstrap for Accuracy Estimation and Model Selection”.
Lee et al. (US6317752) teaches using lift charts to determine which model to use;
Steinberg (US2008/0168011) teaches utilizing lift calculations to determine model accuracy;
Rajaram et al. (US2011/0225157) teaches lift charts illustrate a measure of effectiveness of a predictive model, the greater the lift, or height of the bar on the chart, the better the model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        11/30/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152